Exhibit 10.21
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) by and between
AmerisourceBergen Corporation, a Delaware corporation (hereinafter the
“Company”), and David W. Neu (the “Executive”), dated and effective as of
December 15, 2008.
WHEREAS, the Company and the Executive entered into an employment agreement
dated September 22, 2003 and effective September 22, 2003 (as amended or
supplemented, the “Original Agreement”); and
WHEREAS, the parties wish to amend the Original Agreement to comport with
Section 409A of the Internal Revenue Code, as amended, and the regulations
promulgated thereunder and to make certain other changes intended to clarify
certain provisions of the Original Agreement;
NOW, THEREFORE, intending to be legally bound, the parties hereto agree to amend
and restate the Original Agreement in its entirety as follows:
1. Employment Period. The Company shall continue to employ the Executive, either
directly or through a Subsidiary (as defined below), and the Executive shall
continue to serve the Company or any such Subsidiary, on the terms and
conditions set forth in this Agreement, beginning on the date hereof (the
“Effective Date”) and until that employment ceases as provided below in
Section 4 (the “Employment Period”). “Subsidiary” means any entity that is
controlled, directly or indirectly, by the Company.
2. Position and Duties.
(a) As of the date of this Agreement, the Executive is employed as the Senior
Vice President, Retail Sales and Marketing of AmerisourceBergen Drug
Corporation, a Subsidiary. During the Employment Period, the Executive shall
continue to be employed in such capacity or in a comparable capacity with the
Company or AmerisourceBergen Drug Corporation (comparable meaning for purposes
hereof comparable in dignity, responsibility, importance or scope), provided
that any such other capacity shall in any event be at a salary grade level that
is substantially equivalent to or greater than the Executive’s salary grade
level as of the date of this Agreement. During the Employment Period, the
Executive shall report to the President of the Company, the President of
AmerisourceBergen Drug Corporation or, in the discretion of the President of the
Company, an officer of the Company comparable in the organizational hierarchy to
the President of AmerisourceBergen Drug Corporation.
(b) During the Employment Period, but excluding any periods of vacation and
absence due to intermittent illness to which the Executive is entitled, and any
services on corporate, civic or charitable boards or committees, lectures,
speaking engagements or teaching engagements that are approved by the
Executive’s direct supervisor and that do not significantly interfere with the
performance of his responsibilities to the Company or violating the provisions
of Section 9, the Executive shall devote his full time and attention during
normal business hours to the business and affairs of the Company and the
Executive shall use reasonable efforts to carry out all duties and
responsibilities assigned to him faithfully and efficiently. The “Employer”
means the ABC Entity (as defined below) by which the Executive is then employed
and which is AmerisourceBergen Drug Corporation as of the Effective Date. “ABC
Entity” means the Company or any Subsidiary, as the case may be. For purposes of
this Agreement, the Company the term “Company shall be deemed to include or
refer to the Employer, to the extent required by the context.

 

 



--------------------------------------------------------------------------------



 



3. Compensation.
(a) Base Salary. During the Employment Period, the Executive shall continue to
receive annual base salary at the rate in effect as of the date of this
Agreement, payable in accordance with the regular payroll practices of the
Company. The Executive’s base salary shall be reviewed annually by (i) the
Compensation and Succession Planning Committee of the Board of Directors of the
Company (the “Committee”) and/or (ii) the Chief Executive Officer or the
President of the Company and/or the Chief Executive Officer or the President of
the Employer, in accordance with the Company’s standard practices for executives
generally, and may be increased as determined by the Committee, in its sole
discretion, or by any person or persons to whom such authority has been
delegated.
(b) Annual Bonus and Incentive Plans; Other Benefits. During the Employment
Period: (i) the Executive shall be entitled to participate in any short-term and
long-term incentive and/or stock option programs established and/or maintained
by the Company for its senior level executives generally; (ii) the Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company to at least the same extent as
other senior executives of the Company; (iii) the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in,
and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company to at least the same extent as
other senior executives of the Company; and (iv) the Executive shall be entitled
to, and the Company shall provide the Executive with, not less than four weeks
of paid vacation during each calendar year and (v) the Company shall pay to the
Executive such annual bonus as may be determined by the person or persons who
conduct such review in accordance with the criteria used by the Company for its
senior executives at the same level of importance as Executive. In addition to
the foregoing, Executive shall be entitled to the following:

  (1)   During the Employment Period, the Company shall reimburse Executive for
the cost of coach class airfare to travel to and from California up to four
times per contract year (September 1 through August 31) for the purpose of
visiting Executive’s youngest daughter. During the Employment Period, the
Company also shall reimburse the Executive’s spouse for the cost of coach class
airfare to accompany Executive on such visits up to twice per calendar year. Any
such reimbursements shall be subject to the conditions and limitations of the
Company’s travel policy as in effect from time to time. Executive and his spouse
shall use all reasonable efforts, including without limitation combining
business travel and such travel to California to the extent possible, so as to
minimize the cost to the Company of such travel to California. Notwithstanding
anything to the contrary set forth above, the Company’s obligation hereunder
shall terminate in any event upon Executive’s daughter attaining the age of 18.
    (2)   In addition to the foregoing, the Executive shall be entitled to
annual reimbursement of up to $5,000 per year for tax and financial planning and
tax preparation, or such greater amount as may be authorized by the Committee,
in its sole discretion, or by any person or persons to whom such authority has
been delegated.

(c) Expenses. During the Employment Period, the Executive shall be entitled to
receive advancement or prompt reimbursement for all reasonable expenses incurred
or anticipated to be incurred by the Executive in carrying out the Executive’s
duties under this Agreement, provided that the Executive complies with the
generally applicable policies, practices and procedures of the Company for
submission of expense reports, receipts, or similar documentation of such
expenses.

 

2



--------------------------------------------------------------------------------



 



(d) Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to
Sections 3(b), 3(c) and 5(a) does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended from time to time (“Code”), and its implementing regulations and
guidance (“Section 409A”) (i) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive in any other calendar year, (ii) the reimbursements
for expenses for which the Executive is entitled to be reimbursed shall be made
on or before the last day of the calendar year following the calendar year in
which the applicable expense is incurred and (iii) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.
4. Termination of Employment.
(a) Death or Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death or long term Disability
during the Employment Period. “Disability” means a condition entitling the
Executive to benefits under the Company’s Long Term Disability Plan, policy or
arrangement.
(b) By the Company. The Company may terminate the Executive’s employment under
this Agreement during the Employment Period for Cause or without Cause. “Cause”
means:
(i) an act or acts of dishonesty by the Executive constituting a felony under
applicable law and resulting or intending to result directly or indirectly in
gain or personal enrichment of the Executive at the Company’s expense;
(ii) a material breach of Section 2 or Section 9;
(iii) the Executive’s conviction of a misdemeanor, which, as determined in good
faith by the Board, constitutes a crime of moral turpitude and gives rise to
material harm to the Company or to any subsidiary or affiliate of the Company;
or
(iv) the Executive’s conviction of any felony (including, without limitation,
any felony constituting a crime of moral turpitude).
(c) By the Executive. The Executive may terminate employment under this
Agreement for Good Reason or without Good Reason. “Good Reason” means:
(i) any reduction in the Executive’s base salary or reduction in the Executive’s
bonus potential; provided, however, that Good Reason shall not exist in any case
where such reduction in bonus potential also affects other executives similarly
situated;
(ii) without the express written consent of Executive, any written material
change by the Company in Executive’s function, duties or responsibility, which
change would cause Executive’s position with the Company to become of less
dignity, responsibility, importance or scope from the position and attributes
that applied to him immediately prior to the date of the Agreement; or
(iii) any material failure by the Company to comply with any of the provisions
of subsection 10(c) of this Agreement;
(iv) material failure by the Company to comply with any provision of Sections 2
and 3 of this Agreement (including, but not limited to, a diminution in the
Executive’s authority, duties, or responsibilities) other than an isolated,
insubstantial or inadvertent failure that is not taken in bad faith and is
remedied by the Company within 30 days after receipt of written notice thereof
from the Executive.

 

3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, “Good Reason” for purposes of Section 4(c)(i)
shall not include a reduction in base salary if such reduction is coincident
with a reduction applicable to all members of the senior management team. A
termination of employment by the Executive for Good Reason shall be effectuated
by giving the Company written notice (“Notice of Termination for Good Reason”)
of the termination, setting forth in reasonable detail the specific conduct that
constitutes Good Reason and the specific provision(s) of this Agreement on which
the Executive relies. Such Notice of Termination for Good Reason must be
received by the Company no later than the 60th day after the event, or last in a
series of events, that gives rise to Good Reason. The Company shall have 30 days
to remedy the conduct set forth in the Notice of Termination for Good Reason. A
termination of employment by the Executive for Good Reason shall be effective on
the 60th business day following the date when the Notice of Termination for Good
Reason is given, unless the conduct set forth in the notice is remedied by the
Company within the 30-day period. A termination of the Executive’s employment by
the Executive without Good Reason shall be effected by giving the Company at
least 30 days’ advance written notice of the termination.
(d) Date of Termination. The “Date of Termination” means the date of the
Executive’s death, the date of the Executive’s Disability, or the date the
termination of the Executive’s employment under this Agreement by the Company
for Cause or without Cause or by the Executive for Good Reason or without Good
Reason, as the case may be, is effective. The Employment Period shall end on the
Date of Termination.
(e) Separation from Service. For purposes of determining under Section 409A
whether there has been a “separation from service” with the meaning of Treasury
Regulation Section 1.409A-1(h) (or any successor regulation), the Executive
shall be deemed to have incurred a separation from service if his employment has
been terminated in accordance with this Section 4 and he is performing less than
50% of the average level of bona fide services he was performing for the Company
in the immediately preceding 36-month period (“Separation From Service”). In
addition, notwithstanding any other provision of this Agreement to the contrary,
any payment or benefit described in Section 5 that represents a “deferral of
compensation” within the meaning of Section 409A shall only be paid or provided
to Executive upon a Separation From Service as defined herein.
5. Obligations of the Company upon Termination.
(a) By the Company Other Than for Cause; or By the Executive for Good Reason.
If, during the Employment Period, the Company terminates the Executive’s
employment under this Agreement (other than for Cause) or the Executive
terminates employment under this Agreement for Good Reason:
(1) the Executive shall be entitled to continued payment for two years after the
Separation From Service of the Executive’s current base salary (as in effect on
the Date of Termination or, for the avoidance of doubt, if the Executive
terminates employment under this Agreement as a result of a reduction in base
salary pursuant to Section 4(c)(i), as in effect immediately prior to such
reduction), which amounts shall be paid in installments over such two-year
period pursuant to the Company’s normal payroll policy,

 

4



--------------------------------------------------------------------------------



 



(2) the Executive shall be entitled to receive the following bonus payments: (i)
either (A) if the Separation from Service occurs following the end of a fiscal
year but prior to the date that an annual bonus for such previously completed
fiscal year, if any, is approved by the Company’s Board of Directors, a bonus
payment equal to the bonus payment that the Executive would have received for
such prior fiscal year without regard to the Executive not having remained
employed by the Company on the date that such bonus payment would otherwise have
been paid to the Executive, with any such bonus amount to be paid at the same
time as annual bonuses for such prior fiscal year are paid by the Company under
the applicable bonus program generally but in no event later than March 15th of
the calendar year following the calendar year that includes the last day of the
applicable fiscal year or (B) if Separation from Service occurs following the
end of a fiscal year but after the date that an annual bonus for such previously
completed fiscal year is approved (or determined not to be payable by the
Company’s Board or Directors), a bonus payment equal to an amount representing
100% of the Executive’s target bonus for the Executive’s salary grade for the
fiscal year of the Company in which such Separation from Service occurs,
multiplied by a fraction, the numerator of which is the number of days in such
current fiscal year through the Separation from Service, and the denominator of
which is 365, with any such amount to be paid at the same time as annual bonuses
for the fiscal year in which such Separation from Service occurs are paid by the
Company under the applicable bonus program generally but in no event later than
December 31st of the calendar year following the calendar year that includes the
last day of the applicable fiscal year and (ii) continued payment for the two
fiscal years ending immediately after the Separation from Service of a bonus
equal to the average of the annual bonuses earned by the Executive over the
three complete years (or if less than three complete years, the average bonus
earned during such lesser number of complete years) preceding the Date of
Termination (that is, not including the bonus year that includes the Date of
Termination) with each such bonus payment being paid at the same time as annual
bonuses are paid by the Company under the applicable bonus program; and
(3) for the eighteen month period following the Separation From Service (subject
to earlier termination as described below), if the Executive elects to receive
continuation coverage under the Company’s group health plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Executive
shall be entitled to: (i) waiver by the Company of the COBRA premium costs of
medical, prescription, dental and vision coverage, if any, under the Company’s
group health plans (as in effect from time to time) for the Executive and, to
the extent permitted under COBRA, the Executive’s spouse and eligible
dependents, if any, for the first two calendar months of the eighteen month
continuation period; and (ii) following the initial two-month period, the
Executive shall be entitled to reimbursement from the Company for the COBRA
premium costs of medical, prescription, dental and vision coverage, if any,
under the Company’s group health plans for the Executive and, to the extent
permitted under COBRA, the Executive’s spouse and eligible dependents, if any,
with such reimbursement not to exceed the COBRA rates for such coverage;
provided, however, that the Executive shall be required to submit to the Company
reasonable evidence of payment by the Executive of any such COBRA premiums in
order to obtain reimbursement from the Company and that the Executive may not
submit any requests for reimbursement of such payments more than once per
calendar month. Notwithstanding anything to the contrary set forth above, the
Company, in its sole discretion, may discontinue any coverage contemplated
hereunder in the event that such continuation is not permitted under or would
adversely affect the tax status of the plan or plans of the Company pursuant to
which the coverage is provided, in which case the Company shall make
supplemental severance payments to the Executive in monthly amounts equal to the
amounts to which the Executive otherwise would have been entitled to
reimbursement hereunder in respect of such coverage for the remainder of the
period that the Company otherwise would have been obligated to make
reimbursements hereunder to the Executive. Any amounts that are reimbursed to
the Executive by the Company or paid directly to the Executive as supplemental
severance payments will be considered taxable income to the Executive and any
taxes on such amounts will be the Executive’s responsibility and subject to
applicable tax withholding.

 

5



--------------------------------------------------------------------------------



 



In addition, the Executive shall be entitled to receive executive level
outplacement assistance under any outplacement assistance program then being
maintained by the Company in accordance with the terms of any such program, or
if no such program then exists, in an amount not to exceed $10,000; provided
that any reimbursable expense must be incurred by the Executive no later than
the end of the second calendar year following the year of the Separation From
Service. The Executive shall also become vested in any outstanding options,
restricted stock or other equity incentive awards only to the extent provided
for under the terms governing such equity incentive award. The Company shall
also pay, or cause to be paid, to the Executive, in a lump sum in cash within
30 days after the Separation From Service (or, in the case of the pro-rated
Annual Bonus Amount, at the time such bonus would otherwise be paid), the
following accrued but unpaid cash compensation of the Executive (the “Accrued
Obligations”): (X) the Executive’s base salary through the Date of Termination
that has not yet been paid, (Y) any accrued but unpaid vacation pay, and (Z) any
unreimbursed employee business expenses; provided, however, that the Company’s
obligation to make any payments, or cause any payments to be made, under this
paragraph (a) to the extent any such payment shall not have accrued as of the
day before the Date of Termination shall also be conditioned upon the
Executive’s execution, and non-revocation, of a written release, substantially
in the form attached hereto as Annex 1, of any and all claims against the
Company and all related parties with respect to all matters arising out of the
Executive’s employment under this Agreement or the termination thereof (other
than any entitlements under the terms of this Agreement to indemnification or
under any other plans or programs of the Company in which the Executive
participated and under which the Executive has accrued and is due a benefit).
The payments and benefits described in this paragraph (a) (other than those
payments and benefits accrued as of the day before the Date of Termination) will
be paid, or will begin to be paid or provided, as applicable, after the
applicable release review period and revocation period have expired, and as if
the Executive signed the release on the last day of the release review period.
To the extent compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2)
(or any successor provision) is necessary to avoid the application of an
additional tax under Section 409A to payments due to the Executive upon or
following his Separation From Service, then notwithstanding any other provision
of this Agreement (or any otherwise applicable plan, policy, agreement or
arrangement), any such payments that are otherwise due within six months
following the Executive’s Separation From Service will be deferred (without
interest) and paid to the Executive in a lump sum immediately following that six
month period. This provision shall not be construed as preventing payments
pursuant to Section 5 equal to an amount up to 2 times the lesser of (a) the
Executive’s annualized compensation for the year prior to the Separation From
Service, and (b) the maximum amount that may be taken into account under a
qualified plan pursuant to section 401(a)(17) of the Code, being paid to the
Executive in the first six months following the Separation From Service.
(b) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period, the Company
shall pay the Accrued Obligations to the Executive or the Executive’s estate or
legal representative, as applicable, in a lump sum in cash within 30 days after
the Date of Termination. In addition, in the case of death, the Company will pay
a benefit equal to (i) the present value of (x) the Executive’s then current
salary for two years and (y) a bonus equal to one-half of such salary for such
two-year period (assuming such bonus would have been paid at the same time as
bonuses for executives generally are paid and is payable on a pro rata basis for
any partial years (including the year of death) minus (ii) the proceeds of any
Company-provided life insurance policy generally available to executives
similarly situated (such deduction not to exceed the Executive’s then current
annual base salary) and, in the case of disability, the Company will continue to
pay the Executive’s salary for two years and a bonus equal to one-half of such
salary, such bonus to be paid at the same time as bonuses for executives
generally are paid and to be paid on a pro rata basis for any partial years
(including the year the disability occurs); provided, however, that the Company
may offset against any disability payments any payments made to the Executive
pursuant to the Company’s disability plans. Present value shall be determined by
using a discount rate equal to 120% of the “applicable Federal rate” determined
under Section 1274(d) of the Internal Revenue Code of 1986, as amended,
compounded semiannually. Other than as set forth above in this subsection 5(b)
and as set forth specifically in the SERP, in the AmerisourceBergen Employee
Investment Plan (401K), the AmerisourceBergen 2002 Management Incentive Plan,
life insurance plans or disability plans, if any, applicable to the Executive,
in case of death or disability of the Executive the Company shall have no
further obligations under this Agreement or otherwise to or with respect to the
Executive or for any entitlements under the terms of any other plans or programs
of the Company in which the Executive participated and under which the Executive
has become entitled to benefit.

 

6



--------------------------------------------------------------------------------



 



(c) By the Company for Cause; By the Executive Other than for Good Reason. If
the Executive’s employment is terminated by the Company for Cause during the
Employment Period, or the Executive voluntarily terminates employment during the
Employment Period, other than for Good Reason, the Company shall pay the
Executive, or shall cause the Executive to be paid, the Executive’s base salary
through the Date of Termination that has not been paid and the amount of any
declared but unpaid bonuses, accrued but unpaid vacation pay, and unreimbursed
employee business expenses, and the Company shall have no further obligations
under this Agreement or otherwise to or with respect to the Executive other than
for any entitlements under the terms of any other plans or programs of the
Company in which the Executive participated and under which the Executive has
become entitled to a benefit.
6. Change in Control. It is the intention of the parties that payments to be
made to the Executive whether under the terms of this Agreement or otherwise
shall not constitute “excess parachute payments” within the meaning of
Section 280G of the Code and any regulations thereunder. If the independent
accountants serving as auditors for the Company on the date of this Agreement
(or any other independent certified public accounting firm designated by the
Company) determine that any payment or distribution by the Company to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) would be
nondeductible by the Company pursuant to Section 280G of the Code (or any
successor provision), then the amounts payable or distributable under this
Agreement will be reduced to the maximum amount which may be paid or distributed
without causing such payments or distributions to be nondeductible. The
determination shall take into account (a) whether the payments or distributions
are “parachute payments” under Section 280G, (b) the amount of payments and
distributions under this Agreement that constitute reasonable compensation, and
(c) the present value of such payments and distributions determined in
accordance with Treasury Regulations in effect from time to time. If a reduction
is required in accordance with this Section 6, cash payments will be reduced
before any acceleration of vesting or forfeiture conditions are eliminated and
future payments will be reduced before amounts that are immediately payable.
7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company for which the Executive may qualify. Vested
benefits and other amounts that the Executive is otherwise entitled to receive
on or after the Date of Termination under any plan, policy, practice or program
of, or any contract or agreement with, the Company shall be payable in
accordance with such plan, policy, practice, program, contract or agreement, as
the case may be, except as explicitly modified by this Agreement.
8. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced, regardless of whether the Executive obtains other
employment.

 

7



--------------------------------------------------------------------------------



 



9. Confidential Information; Non-solicitation; Non-competition.
(a) The Executive agrees and acknowledges that by reason of his employment by
and service to the Company, he will have access to, become exposed to and/or
become knowledgeable about confidential information of the Company (the
“Confidential Information”) from time to time during the Employment Period,
including, without limitation, proposals, plans, inventions, practices, systems,
programs, processes, methods, techniques, research, records, supplier sources,
customer lists and other forms of business information that are not known to the
Company’s competitors, are not recognized as being encompassed within standard
business or management practices and/or are kept secret and confidential by the
Company. Executive agrees that at no time during or after the Employment Period
will he disclose or use the Confidential Information except as may be required
in the prudent course of business for the benefit of the Company. The Executive
also agrees to be subject to the Company’s Code of Ethics and Business Conduct
as in effect from time to time during the Employment Period.
(b) The Executive acknowledges that the Company is generally engaged in business
throughout the United States. During the Executive’s employment by the Company
and for two years after the Date of Termination or the expiration of the
Employment Period, the Executive agrees that he will not, unless acting with the
prior written consent of the Company, directly or indirectly, own, manage,
control, or participate in the ownership, management or control of, or be
employed or engaged by, or otherwise affiliated or associated with, as an
officer, director, employee, consultant, independent contractor or otherwise,
any other corporation, partnership, proprietorship, firm, association or other
business entity, which is engaged in any business, including the wholesale
distribution of pharmaceutical products, that, or otherwise engage in any
business that, as of the Date of Termination or expiration of the Employment
Period, as applicable, is engaged in by the Company, has been reviewed with the
Board for development to be owned or managed by the Company, and/or has been
divested by the Company but as to which the Company has an obligation to refrain
from involvement, but only for so long as such restriction applies to the
Company; provided, however, that the ownership of not more than 5% of the equity
of a publicly traded entity shall not be deemed to be a violation of this
paragraph. During such two-year period, Executive also agrees to make himself
reasonably available to the Company for consulting at a per diem rate that
reflects his annual salary as in an effect prior to his termination of
employment (plus reimbursement of Executive’s reasonable expenses).
Notwithstanding the foregoing, the Executive shall be relieved of the covenants
provided for in this subsection in the event that the Company fails to make
payments to Executive as provided for in Section 5(a) of this Agreement.
(c) The Executive also agrees that he will not, directly or indirectly, during
the period described in paragraph (b) of this Section 9 induce any person who is
an employee, officer, director, or agent of the Company, to terminate such
relationship, or employ, assist in employing or otherwise be associated in
business with any present or former employee or officer of the Company,
including without limitation those who commence such positions with the Company
after the Date of Termination.
(d) The Executive acknowledges and agrees that the restrictions contained in
this Section 9 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Company, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
the Executive breach the provisions of this Section. The Executive represents
and acknowledges that (i) the Executive has been advised by the Company to
consult the Executive’s own legal counsel in respect of this Agreement, (ii) the
Executive has consulted with and been advised by his own counsel in respect of
this Agreement, and (iii) the Executive has had full opportunity, prior to
execution of this Agreement, to review thoroughly this Agreement with the
Executive’s counsel.

 

8



--------------------------------------------------------------------------------



 



(e) The Executive further acknowledges and agrees that a breach of the
restrictions in this Section 9 will not be adequately compensated by monetary
damages. The Executive agrees that actual damage may be difficult to ascertain
and that, in the event of any such breach, the Company shall be entitled to
injunctive relief in addition to such other legal or equitable remedies as may
be available to the Company. In the event that the provisions of this Section 9
should ever be adjudicated to exceed the limitations permitted by applicable law
in any jurisdiction, it is the intention of the parties that the provision shall
be amended such that those provisions are made consistent with the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that those
provisions otherwise be enforced to the maximum extent permitted by law.
(f) If the Executive breaches his obligations under this Section 9, he agrees
that suit may be brought, and that he consents to personal jurisdiction, in the
United States District Court for the Eastern District of Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Chester County, Pennsylvania; consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding; and waives any objection which he may have to the laying of venue of
any such suit, action or proceeding in any such court. The Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.
(g) For purposes of this Section 9, the term “Company” shall be deemed to
include each and every Subsidiary.
10. Successors.
(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives. This
Agreement will supersede the provisions of, and Executive shall not be entitled
to any benefits, including, but not limited to, severance benefits under, any
employment agreement, including, but not limited to, Executive’s employment
agreement with the Company, dated October 23, 1999 and any Addendum thereto, and
Executive’s employment agreement dated and effective as of September 1, 2003, or
any other agreement, whether oral or written, between the Executive and the
Company that relates to any matter that is also the subject of this Agreement,
and such provision in such other agreements will be null and void and without
effect.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(c) The Company shall ensure that any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company assume this Agreement in the same manner
and to the same extent that the Company would have been required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean both the Company as defined above and any such successor that assumes
and agrees to perform this Agreement, by operation of law or otherwise.

 

9



--------------------------------------------------------------------------------



 



11. Miscellaneous.
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
(b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive, to the address on file with the Company.
If to the Company:
AmerisourceBergen Corporation
1300 Morris Drive
Chesterbrook, PA 19087
Attention: Chief Executive Officer
or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 11. Notices and communications
shall be effective when actually received by the addressee.
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
(d) Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.
(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement (including,
without limitation, the right of the Executive to terminate employment for Good
Reason pursuant to paragraph (c) of Section 5 of this Agreement) shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.
(f) Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A of the Code. If, however, any such benefit
or payment is deemed to not comply with Section 409A of the Code, the Company
and the Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereof) so that either (i) Section 409A of the Code will not apply or
(ii) compliance with Section 409A will be achieved.
(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.
(h) The Company will pay up to $4,000 for the Executive’s legal fees incurred
solely in connection with the negotiation and preparation of the Original
Agreement.

 

10



--------------------------------------------------------------------------------



 



12. The respective rights and obligations of the parties hereunder shall survive
any termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations, including, but not by way
of limitation, those rights and obligations set forth in Sections 3, 5, 6, 9 and
11.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Committee, the Company has caused this
Agreement to be executed in its name on its behalf, in each case on the date(s)
set forth below.

              AMERISOURCEBERGEN CORPORATION    
 
           
By:
  /s/ R. David Yost              
 
  Name:   R. David Yost    
 
  Title:   President and Chief Executive Officer    
 
           
 
  Date:   12/28/08    
 
            EXECUTIVE    
 
            /s/ David W. Neu     David W. Neu    
 
            Date: 12/22/08    

 

11



--------------------------------------------------------------------------------



 



ANNEX 1
SEPARATION OF EMPLOYMENT AGREEMENT
AND GENERAL RELEASE
THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this  _____  day of  _____,  _____, by and between AmerisourceBergen
Corporation (the “Company”) and  _____  (the “Executive”).
WHEREAS, Executive formerly was employed as  _____;
WHEREAS, Executive and Company entered into an Employment Agreement, dated
 _____,  _____, (the “Employment Agreement”) which provides for certain
severance benefits in the event that Executive’s employment is terminated on
account of a reason set forth in the Employment Agreement;
WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on an amicable basis, such termination to be effective  _____,
 _____  (the “Date of Resignation”); and
WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.
NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:
1. (a) Executive, for and in consideration of the commitments of the Company as
set forth in Paragraph 5 of this Agreement, and intending to be legally bound,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (each, a “Releasee” and collectively, “Releasees”) from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which Executive ever had, now has, or hereafter may have, whether known
or unknown, or which Executive’s heirs, executors, or administrators may have,
by reason of any matter, cause or thing whatsoever, from the beginning of
Executive’s employment to the date of this Agreement, and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to Executive’s employment relationship with the Company
and/or its predecessors, subsidiaries or affiliates, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act
(“OWBPA”), Title VII of The Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, the Pennsylvania Human Relations Act,
and any other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, and any claims for attorneys’
fees and costs. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.

 

12



--------------------------------------------------------------------------------



 



(b) To the fullest extent permitted by law, and subject to the provisions of
Paragraph 10 below, Executive represents and affirms that (i) Executive has not
filed or caused to be filed on Executive’s behalf any claim for relief against
the Company or any Releasee and, to the best of Executive’s knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company or any Releasee on Executive’s behalf; (ii) Executive has not reported
any improper, unethical or illegal conduct or activities to any supervisor,
manager, department head, human resources representative, agent or other
representative of the Company, to any member of the Company’s legal or
compliance departments, or to the ethics hotline, and has no knowledge of any
such improper, unethical or illegal conduct or activities; and (iii) Executive
will not file, commence, prosecute or participate in any judicial or arbitral
action or proceeding against the Company or any Releasee based upon or arising
out of any act, omission, transaction, occurrence, contract, claim or event
existing or occurring on or before the date of this Agreement.
(c) Nothing in the Agreement will be deemed to release the Company from
(i) claims solely to enforce this Agreement, (ii) claims for indemnification
under the Company’s By-Laws, or (iii) claims for payment or reimbursement
pursuant to any employee benefit plan, policy or arrangement of the Company.
2. In consideration of the Company’s agreements as set forth in Paragraph 5
herein, Executive agrees to be bound by the terms of Section 9 of the Employment
Agreement; provided, however, that if the Company does not comply with Section
5(a) of the Employment Agreement the Executive shall not be bound by Section
9(b) thereof.
3. Executive agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that the Company has no obligation to employ
Executive in the future.
4. Executive further agrees that Executive will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company, Executive’s employment
and the termination of Executive’s employment, irrespective of the truthfulness
or falsity of such statement. The Company agrees that none of its officers,
directors, employees, agents or representatives will disparage or subvert the
Executive, or make any statement reflecting negatively on the Executive,
including, but not limited to, any matters relating to the Executive’s
performance or the termination of Executive’s employment, irrespective of the
truthfulness or falsity of such statement.
5. In consideration for Executive’s agreement as set forth herein, the Company
agrees that the Company shall provide the following:
[insert description of severance benefits to which Executive is entitled under
the Employment Agreement]; and
[(b)] To the extent covered by directors’ and officers’ liability insurance on
the Date of Resignation, the Company will maintain, for no less than 6 years
following the Date of Resignation, directors’ and officers’ liability insurance
covering the Executive’s potential liability in connection with his employment
by the Company in amounts and on terms that are commensurate with the coverage
provided to its active officers and directors of the Company.
6. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive acknowledges that if Executive had
not executed this Agreement containing a release of all claims against the
Company, Executive would only have been entitled to the payments provided in the
Company’s standard severance pay plan for employees.

 

13



--------------------------------------------------------------------------------



 



7. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Executive under any employment agreement or
offer letter Executive has with the Company and, further, that this Agreement
supersedes any employment agreement or offer letter Executive has with the
Company, and any and all prior agreements or understandings, whether written or
oral, between the parties shall remain in full force and effect to the extent
not inconsistent with this Agreement, and further, that, except as set forth
expressly herein, no promises or representations have been made to Executive in
connection with the termination of Executive’s employment agreement or offer
letter with the Company, or the terms of this Agreement.
8. Executive agrees not to disclose the terms of this Agreement to anyone,
except Executive’s spouse, attorney and, as necessary, tax/financial advisor.
Likewise, the Company agrees that the terms of this Agreement will not be
disclosed except as may be necessary to obtain approval or authorization to
fulfill its obligations hereunder or as required by law. It is expressly
understood that any violation of the confidentiality obligation imposed
hereunder constitutes a material breach of this Agreement.
9. Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, subsidiaries or affiliates or obtained as a result of Executive’s
prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by Executive while employed by or rendering services to
the Company and/or its predecessors, subsidiaries or affiliates. Executive
acknowledges that all such Corporate Records are the property of the Company. In
addition, Executive shall promptly return in good condition any and all beepers,
credit cards, cellular telephone equipment, business cards and computers. As of
the Date of Resignation, the Company will make arrangements to remove, terminate
or transfer any and all business communication lines including network access,
cellular phone, fax line and other business numbers.
10. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s [designated
legal, compliance or human resources officer]; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
11. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

 

14



--------------------------------------------------------------------------------



 



12. Executive agrees and recognizes that should Executive materially breach any
of the obligations or covenants set forth in this Agreement (and fail to cure
such breach following notice thereof if the breach is curable), the Company will
have no further obligation to provide Executive with the consideration set forth
herein, and will have the right to seek repayment of all consideration paid up
to the time of any such breach. Further, Executive acknowledges in the event of
a breach of this Agreement, Releasees may seek any and all appropriate relief
for any such breach, including equitable relief and/or money damages and, if the
Company is successful in seeking such relief, attorney’s fees and costs.
13. Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.
14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.
15. Executive certifies and acknowledges as follows:
(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each and every one of its
affiliated entities from any legal action arising out of Executive’s employment
relationship with the Company and the termination of that employment
relationship;
(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to Executive and which Executive acknowledges is in
addition to any other benefits to which Executive is otherwise entitled;
(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;
(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;
(e) That the Company has provided Executive with a period of twenty-one
(21) days within which to consider this Agreement, and that Executive has signed
on the date indicated below after concluding that this Agreement is satisfactory
to Executive; and
(f) Executive acknowledges that this Agreement may be revoked by Executive
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.
[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------



 



Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this  _____ day
of  _____,  _____.

                     
 
              Witness:                   [Executive]            
 
                    AMERISOURCEBERGEN CORPORATION            
 
                   
By:
              Witness:                      
 
  Name:                
 
                   
 
  Title:                
 
                   

 

16